DETAILED ACTION
This is a Quayle Action based on the 16/676,472 application filed on 11/07/2019 and which claims as originally filed have been considered in the ensuing action. The present application is being examined under the pre-AIA  first to invent provisions.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species A (Figure 1-2) in the reply filed on 05/15/2021 is acknowledged.
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 04/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species B is withdrawn.  Claims 10-15, directed to Species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/07/2019 and 10/13/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
on line 3, “to be rotated” should be deleted
On line 6, “a saddle not driven according to the pedal rotation and configured” should be corrected to ---a saddle not driven by rotation of the pair of pedals and the saddle configured---
Claim 11 is objected to because of the following informalities:  
on line 3, “of each” should be deleted
Claim 13 is objected to because of the following informalities:  
on line 1, “the thigh exercise” should be corrected to ---the gripping thigh exercise---
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A gripping thigh exercise device in claim 10; the gripping thigh exercise device has been discloses as a contact wing portion which comes into contact with an inner side of both thighs of the user and a resistance providing portion which provides 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or disclose a moving cyclic machine in combination with all the structural and functional limitations and further comprising a pair of pedals configured to perform a rotary motion and drive a magnetic disc, a motor configured to generate an additional rotating force independent from the pedal rotation and a saddle driven by the motor and not the pedal rotation, the saddle configured to perform an elliptical motion 
The closest prior art of record includes Kim et al (KR 101497381, Applicant disclosed prior art), Yamazaki (US 2009/0197744), and Huang (US 7,393,308).

Kim et al discloses a cycle exerciser (see Figure 1) with a pair of pedals (144) connected to a disc (141), the pedals configured to drive the disc, a motor (156) configured to move a saddle (153). Kim et al discloses that the saddle is driven by the motor in response to the movement of the pedals, but does not disclose that the pedals directly move the saddle. Kim et al fails to disclose a magnetic disc driven by the pair of pedals. Further, it would not be obvious to modify the device of Kim et al to include a magnetic disc, as the disc of Kim et al is in contact with rollers (143b) that cushion the movement of device. It would not be obvious to have a magnetic disc that comes into contact with rollers.
Yamazaki discloses a cycle exerciser with a pair of pedals (33) configured to rotate a disc (see Figure 10), a saddle (32) configured to move through a first elastic flexible shaft (see abstract). Yamazaki fails to disclose that the disc is a magnetic disc and that the saddle is driven by a motor.
Huang discloses a cycle exerciser with a pair of pedals (73) configured to move a disc (74), a saddle (41) configured to move by a damping device (60). Huang fails to disclose a motor configured to rotate the saddle and a control portion configured to control the RPMs of the motor.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objections, see above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Megan Anderson/Primary Examiner, Art Unit 3784